Citation Nr: 1217923	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to service connection for a skin condition, claimed as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression, claimed as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in New York. New York, which is VA's Agency of Original Jurisdiction (AOJ).

The Veteran was scheduled to testify before the Board by videoconference from the RO in September 2009, but he cancelled the hearing and advised the Board in writing that he was withdrawing his request for videoconference hearing in conjunction with this appeal.  His request for a hearing before the Board is accordingly deemed to be effectively withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The AOJ has characterized the appeal as encompassing a single issue, i.e., entitlement to service connection for Gulf War Syndrome, also claimed as skin condition, depression and headaches.  For clarity and completeness of review the Board has recharacterized the appeal as encompassing three distinct issues as shown on the title page. 

During the course of the appeal the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the claim for psychiatric disability as shown on the title page.  



FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  The evidence does not show the Veteran has an unidentified illness or medically unexplained multisymptom illness resulting from his service in Southwest Asia.

3.  A skin disorder is not etiologically related to service.

4.  An acquired psychiatric disorder is not etiologically related to service, and psychosis was not manifested to a compensable degree within the first year after discharge from service.

5.  A headache disorder is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011). 

2.  An acquired psychiatric disorder was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service, and service connection for a psychotic disorder may not be presumed.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011). 

3.  A headache disorder was not incurred in or aggravated by active service, to include an undiagnosed illness or a medically unexplained multisymptom illness in service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

The notification obligation in this case, to include the disability-rating and effective date elements of a service-connection claim, was accomplished by way of letters from the RO to the Veteran dated in March 2006 and June 2006; the Veteran had ample opportunity to respond prior to issuance of the December 2006 rating decision on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records are associated with the file, as are post-service treatment records from VA; the Veteran has not identified any non-VA providers as having potentially relevant records.  The Veteran has not received a VA examination in conjunction with the appeal, but as explained below he has not shown a prima facie case for service connection so examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F.3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  The Veteran has not asserted, and the evidence of record does not suggest, that he has had continuity of symptomatology since service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has been advised of his entitlement to a hearing before the Board but has declined such a hearing.  He has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and, menstrual disorders.  38 C.F.R. § 3.317(b).

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8).  
Based on findings in Volume 4 and Volume 8, VA published a proposed rule on November 17, 2010, to clarify that functional gastrointestinal disorders fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses.  75 Fed. Reg. 70,162.  The attached notice concludes that no other changes to the existing presumptions and no new presumptions relating to multisymptom illnesses are warranted at this time.  In relevant part, the notice also concludes that no new presumptions are warranted for arthralgia, other diseases of the nervous system and respiratory symptoms.  However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 4 and Volume 8 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures.  

VA  has also determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations, discussed in the National Academy of Sciences' (NAS) report entitled Gulf War and Health, Volume 6, Physiologic, Psychologic, and Psychosocial Effects of Deployment-Related Stress (Volume 6).  Volume 6 discusses the effects of stressors associated with deployment to any war zone, not just with deployment to the Southwest Asia Theater of operations during the Persian Gulf War.  It also does not identify health effects associated with "a biological, chemical, or other toxic agent, environmental or wartime hazard, or preventive medicine or vaccine."  Therefore, the Secretary has determined that the standard set forth in § 1118 has not been met and that presumptions based on NAS's findings in Volume 6 are not warranted.  However, the determination not to provide presumptions of service connection for the health effects discussed in Volume 6 does not preclude VA from granting service connection on a direct basis for these health effects, nor does it change any existing rights or procedures.  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence and Analysis

As a threshold matter, the RO has conceded the Veteran's service in Southwest Asia during the Persian Gulf War.  The Veteran was a crew member of the USS Wasp, which was active in the waters off Somalia (Gulf of Aden and Indian Ocean).  The Wasp was not involved in Operations Desert Shield or Desert Storm, and thus was not exposed to the environmental hazards that caused the term "Gulf War Syndrome" to be coined (oil well fires, bacteria in desert sands, chemical weapons, etc.), but service in the Gulf of Aden qualifies the Veteran to be considered a Persian Gulf War veteran under the provisions of 38 C.F.R. § 3.317(e).

In terms of generalized "Gulf War Syndrome" (more correctly characterized as undiagnosed illness or medically unexplained chronic multisymptom illness), service treatment records  (STRs) associated with the Veteran's active service and his subsequent service in the reserve component show no indication of any ongoing chronic undiagnosed or multisymptom disorder during or after service.  The Veteran's reports of medical history and medical examination in December 1993, April 1994, September 1994 and March 1999 all indicate good health.  The Veteran was treated for generalized body aches and nasal congestion in September 1999, but the clinical impression was "viral syndrome," which is not an undiagnosed illness.

In December 2006, the Veteran presented to the VA emergency room complaining of generalized joint pain and myalgia.  He admitted he had not been diagnosed with anything but stated he believed his symptoms were due to Gulf War Syndrome.  However, a VA Persian Gulf War Registry examination in December 2006 noted history of rheumatoid arthritis, which shows his joint pain was in fact attributed to a specific diagnosis.  In October 2007 the Veteran returned to the VA emergency room complaining of flu-like symptoms including body ache, which he reported had been ongoing since he was young; the clinician noted medical history pertinent for rotator cuff, neuritis and arthritis.  In sum, there is no indication of the presence of an undiagnosed illness or chronic multisymptom illness, since all of the Veteran's complaints since service have been medically attributed to various diagnosed disorders. 

Skin Disorder

STRs associated with the Veteran's active duty show he was treated for athlete's foot in July 1993; there is no indication of any other skin complaints during service.  The report of physical examination in September 1993 immediately prior to discharge from service noted clinical impression of the skin as "normal."

STRs associated with the Veteran's service in the reserve component after his discharge from active duty include Reports of Medical Examination in December 1993, April 1994, September 1994 and March 1999 in which the skin was medically evaluated as "normal."  

VA treatment records include a November 1997 dermatology clinic note stating the Veteran presented with a wart, determined to be condyloma acuminata.  He had persistent residual papules, but a urology clinic note in January 2000 characterized the condyloma as resolved.  The Board notes at this point that condyloma acuminate is a contagious disease due to sexual contact with a partner infected with the human papilloma virus.  See Stedman's Medical Dictionary, 27th ed., pg. 397.  There is no indication the Veteran acquired the infection during service, and the Board notes in that regard that the Veteran was discharged from service four years before the symptoms were first noted.

The Veteran had a VA Persian Gulf Registry examination in December 2006 in which his skin was normal on examination.  However, the Veteran's VA active medications list shows prescription of cream for fungal rash of the hands and feet.  The Veteran's VA treatment record does not address the etiology of the fungal infection.
Although the file contains evidence of a current skin disorder (fungal infection), a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

On review of the evidence above, the Board finds no basis on which service connection for a skin disorder/fungal infection can be granted.  The only skin disorder shown during active service was athlete's foot, which is a fungal infection that apparently resolved during service and was not shown in the six year following service discharge, as demonstrated in the discharge physical and the subsequent "normal" skin examinations during the Veteran's reserve service.  There is no medical or lay evidence relating the post-service skin disorder to service, to specifically include service in the Persian Gulf.

The Board acknowledges that per 38 C.F.R. § 3.317(b) skin problems are among the signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  However, a fungal infection has a clear causation and is accordingly not characteristic of a chronic undiagnosed or multisymptom illness.   Further, as discussed above, the record does not show the Veteran to have an undiagnosed illness or a medically unexplained chronic multisymptom illness to which his claimed skin disorder could be arguably related.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in reaching the determination above the Board has not only considered the medical evidence of record, but also the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran in this case has not asserted, and the medical documentation of record does not show, that he has had a chronic skin disorder since service.  The lay evidence on this issue consists solely of the Veteran's personal belief that his post-service skin disorder is somehow related to service; however, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The file in this case shows no medical evidence relating a post-service skin disorder to active service.

Based on the evidence and analysis above the Board finds the criteria for service connection for a skin disorder are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Headache Disorder

Service treatment records (STRs) associated with the Veteran's active duty (October 1990 to October 1993) show he was treated in January 1992 for headaches and other signs of sinusitis (sore eyes, fever, stuffy nose).  He was treated in October 1992 for a head laceration suffered when he hit his head on a hatch; the Veteran did not lose consciousness, there is no mention of headaches and the Veteran was found to be neurologically intact after the incident.  During separation physical examination in September 1993 the Veteran specifically denied a history of frequent or severe headaches, and the corresponding report of physical examination in September 1993 noted clinical evaluation of the head and neurological evaluation were both "normal."

STRs associated with the Veteran's service in the reserve component after his discharge from active duty include self-reported Reports of Medical History in December 1993, April 1994, September 1994 and March 1999 in which the Veteran specifically denied history of frequent or severe headaches; the corresponding Reports of Medical Examination show clinical neurologic impression as "normal."  The Veteran was treated for generalized body aches and nasal congestion in September 1999, at which time the clinical impression was "viral syndrome."

VA treatment records regarding headache complaints include a notation in September 2005 that the Veteran had a recent motor vehicle accident (MVA); there was no indication of head trauma during the accident.  However, the Veteran presented to the VA clinic two weeks thereafter complaining of headaches with dizziness and vomiting; he also reported flu-like symptoms of facial congestion and general malaise.  Computed tomography (CT) scan of the head was unremarkable and the Veteran departed against medical advice before the etiology of his headaches could be further investigated.  A VA psychiatric treatment note dated in October 2005 states the Veteran complained of severe headaches and migraines since the MVA the previous month.  A VA CT scan of the head in October 2006 showed a polyp or cyst in the sinus but was otherwise unchanged from the previous scan in October 2005.  The Persian Gulf Registry Examination in December 2006 showed neurological examination to be normal, and the examination report is silent in regard to any complaint of chronic or recurrent headaches.  

The Veteran had a VA polytrauma consult in March 2008 that discussed the September 2005 MVA; the Veteran also cited the incident aboard ship in which he hit his head against a hatch.  The Veteran reported current severe headaches.  The consultant performed an examination and noted observations in detail.  The consultant stated he doubted that a traumatic brain injury (TBI) was the cause of the Veteran's symptoms; instead, focus should be on the Veteran's PTSD and psychiatric symptoms.   The consultant indicated magnetic resonance imaging (MRI) of the head would be appropriate, given the Veteran's report of headaches, but there is no indication the MRI was performed thereafter.

On review of the evidence above, the Board finds no basis on which service connection for a headache disorder can be granted.  The Veteran denied chronic or recurrent headaches during active service and also during his reserve service, as reflected in post-service STRs.  There is no indication of any complaint of headaches until immediately after the MVA in September 2005.  The VA polytrauma consultant stated an opinion that the headache symptoms were more likely related to psychiatric problems than to TBI, but whereas the Veteran does not have either a service-connected psychiatric disorder or service connection for residuals of a TBI (nor is the Board granting service connection for a psychiatric disorder in this decision) there is no support for service connection for headaches in either case.  

The Board acknowledges that per 38 C.F.R. § 3.317(b) headaches are among the signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  However, as discussed above, the record does not show the Veteran to have an undiagnosed illness or a medically unexplained chronic multisymptom illness to which his claimed headache disorder could be arguably related.  

In regard to lay evidence, the Veteran has not asserted chronic headaches since service; he has merely provided his personal opinion that his headaches are somehow related to service, including service in the Persian Gulf.  However, as noted above, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 112 (1999).

To the degree that the Veteran's complaints of headaches have been accompanied by flu-like symptoms and sinusitis, the Board notes that service connection for sinusitis was specifically denied in an unappealed rating decision in June 2007.  Accordingly, service connection for headaches as secondary to sinusitis is not an issue on appeal before the Board.

Based on the evidence and analysis above, the Board finds the criteria for service connection for a headache disorder are not met; accordingly, the claim must be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.


Acquired Psychiatric Disorder

STRs associated with the Veteran's active duty (October 1990 to October 1993) show no indication of psychiatric symptoms.  During separation physical examination in September 1993 the Veteran specifically denied history of depression.  The report of physical examination in September 1993 noted clinical psychiatric impression as "normal."

STRs associated with the Veteran's service in the reserve component after his discharge from active duty include self-reported Reports of Medical History in December 1993, April 1994, September 1994 and March 1999 in which the Veteran specifically denied history of depression; the corresponding Reports of Medical Examination show clinical psychiatric evaluation as "normal."  

As noted above, the Veteran had an MVA in September 2005.  A subsequent October 2005 VA psychiatric treatment report states the Veteran reported experiencing nightmares and hallucinations since that accident, as well as subsequent depression and irritability.  The diagnosis was psychotic disorder due to general medical condition, rule out depressive disorder not otherwise specified (NOS).  The same diagnosis was continued in June 2006.  

In September 2006 the Veteran reported he was now homeless, and in October 2006 he complained to a VA social worker of depression and flashbacks from the Persian Gulf War.  In November 2006 a VA social worker diagnosed posttraumatic stress disorder (PTSD), rule out psychosis.  

In December 2006 a VA nurse diagnosed major depressive disorder (MDD), rule out with psychotic symptoms, and PTSD.  In January 2007 a VA psychiatrist diagnosed psychosis NOS, depressive disorder NOS, rule out adjustment disorder with mixed reaction, rule out MDD with depressive features, rule out schizophrenia.  The Veteran was discharged from VA outpatient psychiatric treatment in February 2008 due to lack of attendance.

As a threshold matter, service connection for PTSD was specifically denied in an unappealed rating decision in June 2007.  Service connection for that diagnosis can accordingly not be considered in this appeal.  However, a claim for one diagnosed disease or injury cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether service connection is warranted for any acquired psychiatric disorder other than PTSD.

The Veteran has been variously diagnosed with depressive disorder (variously characterized as depression, depressive disorder and/or MDD) and psychotic disorder (variously characterized as psychotic disorder and/or schizophrenia).  There is no indication in the Veteran's extensive VA mental health treatment records that these diagnoses are incurred in or aggravated by service or otherwise due to service.  There is no indication that a psychosis was present to any degree within the first year after discharge from service, so presumptive service connection is not warranted under the provisions of 38 C.F.R. § 3.309(a).  The Board notes in that regard that STRs from the Veteran's active and reserve service show no indication of any psychotic or other psychiatric symptoms until 2005, more than ten years after discharge from active service.  

The Board acknowledges that per 38 C.F.R. § 3.317(b) "neuropsychological problems" are among the signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  However, as discussed above, the record does not show the Veteran to have an undiagnosed illness or a medically unexplained chronic multisymptom illness to which his claimed skin disorder could be arguably related.  

In regard to lay evidence, the Veteran has not asserted chronic psychiatric symptoms since service; he has merely provided his personal opinion that his psychiatric disorder is somehow related to service, including service in the Persian Gulf.  However, as noted above, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr, 21 Vet. App. 303; Grover, 12 Vet. App. at 112.

Based on the evidence and analysis above, the Board finds the criteria for service connection for an acquired psychiatric disorder are not met.  Accordingly, the claim must be denied.  

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for a skin condition, claimed as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness, is denied.

2.  Entitlement to service connection for an acquired psychiatric disorder to include depression, claimed as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness, is denied.

3.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness or a medically unexplained chronic multisymptom illness, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


